Citation Nr: 0823223	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-41 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

In a September 2007 decision, the Board denied service 
connection for PTSD.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In an April 2008 order, 
the Court noted that the parties had filed a joint motion to 
remand the appeal to the Board.  The Court granted the motion 
and remanded the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim requires additional development.

The veteran alleges that his PTSD is due to inservice 
personal assault.  38 C.F.R. § 3.304(f) provides, in 
pertinent part, that if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Moreover, the regulation provides that 
evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor.  Such evidence includes, but is not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In this case, an October 2003 Report of Contact provides that 
the RO explained to the veteran the claims process and the 
use of alternative evidence or markers in sexual trauma 
claims.  However, this notice was general, vague and 
insufficient and the Board finds that VA has not provided the 
veteran the proper notice of the provisions of 38 C.F.R. 
§ 3.304(f)(3).  

The Court noted in Bradford v. Nicholson, 20 Vet. App. 200 
(2006), that 38 C.F.R. § 3.304(f)(3) provides "unequivocally" 
that "VA will not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault" without first 
providing the requisite notice.  The Court also stated that § 
3.304(f)(3) requires VA to advise personal assault claimants 
that credible supporting evidence of a stressor may include 
(1) "evidence from sources other than the veteran's service 
records" or (2) "evidence of behavior changes."

In addition, this claim requires additional evidentiary 
development to determine whether the veteran's symptoms of 
PTSD are consistent with personal assault.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a development 
letter in accordance with 38 C.F.R. § 
3.304(f)(3).  The letter must inform 
the veteran that credible supporting 
evidence of a stressor related to a 
personal assault may include (1) 
"evidence from sources other than the 
veteran's service records" or (2) 
"evidence of behavior changes."  
Evidence of behavior changes following 
the claimed assault includes, but is 
not limited to, a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes 
of depression, panic attacks, or 
anxiety without an identifiable cause; 
or unexplained economic or social 
behavior changes.  Allow an appropriate 
period of time for the veteran to 
respond and/or submit additional 
evidence.

2.  Arrange for a review of the claims 
file by an appropriate VA examiner to 
determine the nature, extent and etiology 
of any PTSD that may be present.  The 
claims file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file 
(including those VA medical records 
submitted as attachments with the April 
2008 joint motion), the examiner is asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that the veteran's symptoms of PTSD are 
consistent with his claimed inservice 
personal assault and indicate that a 
personal assault occurred.  The examiner 
is requested to provide a rationale for 
any opinion expressed.  If the examiner 
finds it impossible to provide any part 
of the requested opinion without resort 
to pure speculation, he or she should so 
indicate.

3.  Then, readjudicate the veteran's 
claim for service connection for PTSD.  
If the benefit sought on appeal remains 
denied, provide the veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




